In a negligence and breach of warranty action to recover damages for personal injuries, loss of services, etc., defendant and third-party plaintiff appeals from three orders of the Supreme Court, Suffolk County, the first dated September 21, 1970 granting a motion by third-party defendant Marlboro Manufacturing Company (the respondent) to vacate the service of the third-party summons and complaint, the second dated February 11, 1971 denying appellant’s motion to reargue said third-party defendant’s motion, and the third dated May 20, 1971 denying appellant’s motion to vacate its default upon a prior motion by said third-party defendant, as a defendant in the main action, to vacate the service of plaintiff’s summons and complaint. Orders of September 21, 1970 and May 20, 1971 reversed, and motions which resulted in said orders remitted to Special Term for a hearing as to the nature and extent of the business and revenue derived by respondent from this State and for determination, following the hearing, whether such activity was sufficient to confer jurisdiction of the person of respondent. In our opinion the record does not provide a sufficient factual basis to determine the question of jurisdiction over respondent. Appeal from order of February 11, 1971 dismissed. No appeal lies from an order denying reargument. (Matter of Robinson, 30 A D 2d 702.) Appellant is awarded a single bill of $10 costs and disbursements to cover all the appeals. Martuscello, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.